ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1955-06-07_ADV_01_NA_02_EN.txt. SEPARATE OPINION OF JUDGE KLAESTAD

I have arrived at the same final conclusion as the Court ; but as
my approach to the matter is entirely different, I consider it my
duty to state as briefly as possible the reasons upon which I base
my opinion.

I. In the Resolution by which the present Request for an Advi-
sory Opinion was adopted, the General Assembly of the United
Nations referred to a statement made by the Court in giving the
reasons on which its Advisory Opinion of July 11th, 1950, was
based—a statement which, for the purpose of answering the Question
now put to the Court, calls for a brief comment. After having expres-
sed the view that South-West Africa was still to be considered as a
territory under the Mandate of December 17th, 1920, and that the
Union of South Africa was under an obligation to submit to the
supervision and control of the General Assembly, the Court stated :

“The degree of supervision to be exercised by the General Assem-
bly should not therefore exceed that which applied under the Man-
dates System, and should conform as far as possible to the procedure
followed in this respect by the Council of the League of Nations.
These observations are particularly applicable to annual reports and
petitions.”

This statement was made by the Court in connection with its
consideration of the international obligations which the Union of
South Africa had assumed under the Mandate and which the Union,
in the opinion of the Court, continued to have. The General Assem-
bly had, in its Request for an Opinion, asked :

“Does the Union of South Africa continue to have international
obligations under the Mandate for South-West Africa and, if so, what
are those obligations ?”

The above-mentioned statement is to be found in the part of the
Opinion in which the Court examined this Question relating to the
obligations under the Mandate, and when the Court said that the
“degree of supervision to be exercised by the General Assembly”
should not exceed that which applied under the Mandates System,
it was dealing with and referring to the international obligations
which the Union of South Africa continued to have, including the
obligation to submit to international supervision. As appears from
the context, the Court was thereby giving expression to the view
that the Union of South Africa should not, as a consequence of a
supervision exercised by the General Assembly, be subjected to
other or more onerous legal obligations than the Union had under
the supervision previously exercised by the League of Nations.

21
85 ADVIS. OPIN. OF 7 VI 55 (SEP. OPIN. JUDGE KLAESTAD)

Having due regard to the discussions in the United Nations which
preceded the present Request for an Advisory Opinion, including
the view expressed by the Union of South Africa, I consider that
the task of the Court now is to determine whether decisions of the
General Assembly on questions relating to reports and petitions con-
cerning the Territory of South-West Africa would, by the operation
of the voting procedure indicated in the Request, subject the Union
of South Africa to other or more onerous legal obligations than the
Union had previously under the supervision of the League of Nations.
On the solution of this question depends, in my opinion, the answer
to be given to the present Request.

The determination of this general question necessitates a previous
examination of two particular questions relating to

(a) the voting procedure in the competent organ of the League of
Nations and in the General Assembly of the United Nations;

(b) the legal effect of decisions taken by the competent organ of
the League and by the General Assembly, when applying
their respective voting procedures,

II. In accordance with Article 22 of the Covenant of the League
of Nations, the supervision of mandated territories was to be
exercised by the Council. The Permanent Mandates Commission
was to advise the Council on all matters relating to the observance
of the mandates. The Assembly had, under Article 3, a general
competence to deal with any matter within the sphere of action
of the League.

The competence to take decisions with regard to reports and
petitions relating to mandated territories was conferred upon the
Council. In accordance with Article 5 of the Covenant, these
decisions required the agreement of all the Members of the Council
represented at the meeting, except in matters of procedure which
were decided by a majority. Article 4 prescribed that a Member of
the League, not represented in the Council, should be invited to
send a representative to sit as a member at any meeting of the
Council during the consideration of matters specially affecting the
interests of that Member. Each Member had one vote, including
the Member invited to send a representative. By virtue of these
tules, the Union of South Africa was entitled to be represented
with voting power, when the Council considered matters relating
to the Mandated Territory of South-West Africa, and it could, in
its capacity as a Member of the League, prevent the adoption
of a decision by voting against it.

It has been argued that the rule requiring the agreement of all
Members represented at the meeting was subject to an important
exception as a consequence of the view expressed by the Permanent
Court of International Justice in its Advisory Opinion of Novem-
ber 12th, 1925, concerning the frontier between Iraq and Turkey.
It is said that, as a consequence of that Opinion, the vote of a Man-

22
86 ADVIS. OPIN. OF 7 VI 55 (SEP. OPIN. JUDGE KLAESTAD)

datory Power should not be taken into account in ascertaining
whether there was unanimity, when a question relating to the Man-
date of that Power was considered.

The principle enunciated in that Advisory Opinion, namely,
that ‘‘no one can be judge in his own suit”, was found to be appli-
cable in view of the special competence which was conferred upon
the Council of the League by the Treaty of Lausanne of 1923—
a competence of a judicial character to give a definitive and binding
decision in a particular dispute between two States with regard
to the final determination of a frontier. As far as I have been able
to ascertain, this principle was never extended by the Council to
comprise decisions taken by the Council in the course of its super-
vision of the administration of mandated territories. I am not
aware of a single instance in which a resolution concerning reports.
or petitions was adopted by the Council against the vote of the
Mandatory Power.

Article 5 of the Covenant, which lays down the rule of unanimity,
makes—apart from matters of procedure—no other exceptions.
than those ‘‘expressly provided in this Covenant or by the terms
of the present Treaty”. As no such exception was expressly made
for matters concerning Mandates, and as the practice of the Council
does not disclose any such exception showing that a decision on
reports or petitions was ever taken against the negative vote of
a Mandatory Power, it is difficult not to conclude that decisions
relating to reports and petitions were governed by the general
rule of Article 5. It is not for the Court to consider whether the
Council would have been justified in modifying the rule of absolute
unanimity in matters of Mandates in view of the Advisory Opinion
of 1925 or of considerations of reasonableness or general principles.
of law.

When the Court delivered its Advisory Opinion of 1950, it was
not unaware of the fact that the Charter of the United Nations.
had rejected the principle of unanimity, and when the Court
expressed the view that the supervisory functions with regard
to the Territory of South-West Africa, previously exercised by
the Council of the League, were henceforth to be exercised by the
General Assembly of the United Nations by virtue of Article ro
of the Charter, it was implicitly referring to that body with the
organization and functions conferred upon it by the provisions of
the Charter, including the provisions of Article 18.

In accordance with Article 18, decisions of the General Assembly
on ‘important questions” shall be made by a two-thirds majority
of the members present and voting. Decisions on other questions.
shall be made by a simple majority of the members present and
voting. In virtue of the competence conferred upon it by Article 18,
§ 3, the General Assembly, by Resolution 844 (IX) of October 11th,
1954, adopted a special rule on voting procedure, to the effect

23
87 ADVIS. OPIN. OF 7 VI 55 (SEP. OPIN. JUDGE KLAESTAD)

that decisions of the General Assembly on questions relating to
reports and petitions concerning the Territory of South-West
Africa should be regarded as important questions within the mean-
ing of Article 18, § 2, of the Charter.

It is this difference between the voting procedure in the Council
of the League of Nations and in the General Assembly of the United
Nations which has given rise to the question now before the Court,
namely, whether the Union of South Africa, by the operation of
this rule as to a two-thirds majority of the General Assembly,
would be subjected to other or more onerous legal obligations than
it had previously under the rule of unanimity of the Council of the
League. In order to answer this question it becomes necessary to
consider the legal effect of decisions taken by the Council of the
League and by the General Assembly with regard to reports and
petitions concerning the Territory of South-West Africa.

III. As mentioned above, the Council of the League of Nations
was governed. by the rule of unanimity when voting on matters
relating to Mandates. When the Union of South Africa, by a concur-
rent vote in the Council, gave an expression of its acceptance of a
Resolution concerning reports or petitions relating to the Territory
of, South-West Africa, the Union Government became, by reason
of that acceptance, legally bound to comply with the Resolution.
This view finds support in the Advisory Opinion of the Permanent
Court of International Justice of October 15th, 1931, concerning
railway traffic between Lithuania and Poland. The Court expressed
the view that the Governments of Lithuania and Poland, by partici-
pating in the adoption of a Resolution of the Council of the
League, became bound by their acceptance of the Resolution.

As to the legal significance of decisions taken by the General
Assembly of the United Nations on questions of reports and peti-
tions, the following considerations appear to be relevant :

In its Advisory Opinion of 1950 the Court stated that the compe-
tence of the General Assembly to exercise supervisory functions
with regard to a mandated territory and to receive and examine
reports is derived from the provisions of Article 10 of the Charter,
which authorizes the General Assembly to discuss any questions
within the scope of the Charter and to make recommendations on
these questions to the Members of the United Nations. Such recom-
mendations relating to reports and petitions concerning the Terri-
tory of South-West Africa shall, as already mentioned, in accord-
ance with the General Assembly’s Resolution 844 (IX) of October
11th, 1954, be regarded as important questions within the meaning
of Article 18, § 2, of the Charter and therefore be made by a two-
thirds majority of the Members present and voting.

Article 18 does not make any distinction between “decisions”
and “recommendations”. It refers to ‘‘decisions’” as including
“recommendations”. These decisions of the General Assembly on

24
88 ADVIS. OPIN. OF 7 VI 55 (SEP. OPIN. JUDGE KLAESTAD)

“important questions” are of different categories. Some are deci-
sions with a final and binding effect, such as, for instance, the
election of members of the various organs of the United Nations or
decisions approving the budget of the Organization by virtue of
Article 17. Some other decisions are recommendations in the ordi-
nary sense of that term, having no binding force. Recommendations
adopted by virtue of Article 10 concerning reports and petitions
relating to the Territory of South-West Africa belong in my opinion
to the last-mentioned category. They are not legally binding on
the Union of South Africa in its capacity as Mandatory Power.
Only if the Union Government by a concurrent vote has given its
consent to the recommendation can that Government become
legally bound to comply with it. In that respect the legal situation
is the same as it was under the supervision of the League. Only a
concurrent vote can create a binding legal obligation for the Union
of South Africa.

It is true that against a negative vote of the Union Government
no decision could be reached in the League, while a decision in the
United Nations can be made by a two-thirds majority of the General
Assembly without the concurrent vote of that Government. But
such a decision (recommendation) adopted by the General Assembly
without the concurrent vote of the Union Government does not
create a binding legal obligation for that Government. Its effects
are, in my view, not of a legal nature in the usual sense, but rather
of a moral or political character. This does not, however, mean that
such a recommendation is without real significance and importance,
and that the Union Government can simply disregard it. As a
Member of the United Nations, the Union of South Africa is in duty
bound to consider in good faith a recommendation adopted by the
General Assembly under Article ro of the Charter and to inform the
General Assembly with regard to the attitude which it has decided
to take in respect of the matter referred to in the recommendation.
But a duty of such a nature, however real and serious it may be,
can hardly be considered as involving a true legal obligation, and it
does not in any case involve a binding legal obligation to comply
with the recommendation.

IV. As far as the binding force of a decision is concerned, there
is thus no difference between the rules on voting procedure in the
Council of the League and in the General Assembly of the United
Nations. In order to become legally bound to comply with a decision,
the Union Government must, in the League as well as in the United
Nations, have consented to the decision by a concurrent vote. By
the operation of the rules on voting procedure in the General Assem-
bly, the Union Government cannot therefore become subjected,
against its will, to other or more onerous legal obligations than it
had under the supervision of the League.

25
89 ADVIS, OPIN. OF 7 VI 55 (SEP. OPIN. JUDGE KLAESTAD)

This view—that a concurrent vote of the Union is necessary for
the extension of its obligations under the Mandate—is confirmed by
a consideration of another nature, deduced from the Advisory
Opinion of 1950. In reply to the last Question put to it in the Request
for that Opinion, the Court expressed the view :

“that the Union of South Africa acting alone has not the compe-
tence to modify the international status of the Territory of South-
West Africa, and that the competence to determine and modify the
international status of the Territory rests with the Union of South
Africa acting with the consent of the United Nations”.

In the reasons given in support of this answer, the Court stated :

“The international status of the Territory results from the inter-
national rules regulating the rights, powers and obligations relating
to the administration of the Territory and the supervision of that
administration, as embodied in Article 22 of the Covenant and in
the Mandate.”

The international status of the Territory is thus determined, inter
alia, by the provisions of the Mandate which lay down, in Arti-
cles 3-6, the particular obligations of the Union of South Africa as
the Mandatory Power, such as obligations with regard to slave trade,
forced labour, traffic in arms and ammunition, intoxicating spirits
and beverages, military training and establishments, as well as
obligations relating to freedom of conscience and free exercise of
worship, including special obligations with regard to missionaries,
and the obligation to make an annual report containing full inform-
ation with regard to the Territory.

An extension of any of these obligations relating to the adminis-
tration of the Territory and the supervision of that administration
would affect the international status of the Territory and would
consequently, in accordance with the previous Advisory Opinion,
necessitate an agreement between the Union of South Africa and
the General Assembly. Such an extension would not be legally
binding upon the Union unless its consent has been given.

For these reasons I am of opinion that an application of the rule
on the voting procedure indicated in the Request does not conflict

with the previous Advisory Opinion and may be considered as
corresponding to a correct interpretation of that Opinion.

(Signed) Helge KLAESTAD.

26
